DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/24/2020, 07/21/2021, 02/22/2022 and 06/17/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-8, 10,  and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over by Yeniay (20030123830 A1) in view of QIN et al. (CN106773028, for immediate reference a machine translated version is provided with this communication).

Regarding claim 1, Yeniay discloses an apparatus (200, see Fig. 6-8), comprising:
 a plurality of optical waveguides (230, 232, 234) each comprising an input end (230 has an input end 202 side), an optical core ( square cross section area 230, 232 and 234) and an output end (204 side), wherein the output ends of the plurality of optical waveguides are arranged to line up in a first dimension (as sown in Fig. 7, from left to right 232-230-234, see paragraph [0033]), wherein the input ends of the plurality of optical waveguides are configured to receive an input light beam (see paragraph [0037]); and 
an electronic control system (260) configured to adjust dimensions of the optical cores of the plurality of optical waveguides by regulating temperatures of the optical cores of the plurality of optical waveguides (see paragraph [0038] discloses of changing temperature of cores), 
wherein by adjusting the dimensions (to change refractive index of cores) of the optical cores of the plurality of optical waveguides.
Yeniay does not teach the electronic control system is configured to control phases of output light waves from the plurality of optical waveguides for the output light waves to form a scanning light beam and control the scanning light beam to scan in the first dimension.
QIN et al. discloses the electronic control system (107, see page4 line 21-54) is configured to control phases of output light waves from the plurality of optical waveguides for the output light waves to form a scanning light beam and control the scanning light beam to scan in the first dimension (see page 4, line 40-50 discloses adjustment of beam scanning direction ).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention provide control system as disclosed by QIN et al. with the device of Yeniay et al. in order to achieve small volume, high integration level and low cost for manufacturing the product (see page4, lie 50-54).

Regarding claim 2, Yeniay discloses the plurality of optical waveguides  (132-130-134) is formed on a surface of a common substrate (120).

Regarding claim 3, Yeniay discloses at least one of the plurality of optical waveguides is curved (see Fig. 9I, the wave guide 232 is curved).

Regarding claim 4, 7 , QIN et al. further discloses  an optical device as mirror configured to change a direction of the scanning light beam to scan in a second dimension perpendicular to the first dimension (see page 5 of 11, line 50-65).

Regarding claim 5 , QIN et al. further discloses 5. The apparatus of claim 4, wherein the optical device is a mirror comprising a plurality of faces, wherein the mirror is configured to let the scanning light beam reflect off from one of the plurality of faces while the mirror rotates (inherent to disclosure at page 5 of 11, line 50-60 discloses presence of reflector).

Regarding claim 8, Yeniay et al. discloses input light as pump laser and no changes inherently coherent (see paragraph [0030])waveguides.

Regarding claim 10,  QIN et al. discloses a one-dimensional diffraction grating configured to couple the light waves of the input light beam into the plurality of optical waveguides (page 6 of 7 line 60.

Regarding claim 12, Yeniay discloses the scanning light beam is a laser beam (see paragraph [0030]).

Regarding claim 13, Yeniay discloses at least one optical core comprises an optical medium that is conductive and transparent (since the optical core transfers light it is considered as light conductor and it is transparent for transferring light).

Regarding claim 14, Yeniay discloses (see Fig. 8) the at least one optical core is electronically connected to the electronic control system (260), wherein the electronic control system is configured to control the temperature of at least one optical core by applying an electric current flowing through the at least one optical core.

Regarding claim 15 and 16, Yeniay discloses (see Fig. 3) at least one of the plurality of optical waveguides further comprises a conductive cladding  (120) around sidewalls of a respective optical core and connected to electronic control system to control the temperature ( since 120+140 is in contact with 270 it comprises conductive cladding and connected to electronic control system).

Regarding claim 17 and 18, Yeniay discloses (see Fig. 8)  a temperature modulation element (270) electrically connected to the electronic control system (260), where in the electronic control system is configured to control the temperature of at least one optical core by adjusting the temperature of the temperature modulation element (see paragraph [0038]) and form on substrate 220.

Claims 6, 11 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over by Yeniay (20030123830 A1) in view of QIN et al. (CN106773028) and further in view of Tsukamoto et al (20110063705 A1).

Regarding claim  6, Yeniay in view of QIN et al. discloses the  apparatus as in claim 4 except the optical device is a lens configured to let the scanning light beam pass through while the lens moves back and forth in the second dimension.
Tsukamoto et al. discloses the optical device is a lens (116 is lens as in Fig. 3b and 2A) configured to let the scanning light beam pass through while the lens moves back and forth in the second dimension (see paragraph [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use lens as an optical device as disclosed by Tsukamoto et al. with the device of Yeniay in view of QIN et al. in order to provide collimated beam to produce desire angle of scanning light beam (see paragraph [0037]-[0038].

Regarding claim  11, Yeniay in view of QIN et al. discloses the  apparatus as in claim 10 except the one-dimensional diffraction grating is a cylindrical microlens array.
Sukamoto et al. discloses the one-dimensional diffraction grating (116-118) is a cylindrical microlens array (see Fig. 2B-2C).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use microlens array for coupling lights as disclosed by Tsukamoto et al. with the device of Yeniay in view of QIN et al. in order to provide collimated beam to produce desire angle of scanning light beam (see paragraph [0037]-[0038].

Regarding claim  19 and 20, Yeniay in view of QIN et al. discloses the  apparatus as in claim 1 except a diffraction grating configured to modulate the scanning light beam.
Sukamoto et al. discloses the one-dimensional diffraction grating (116-118) is a cylindrical microlens array (see Fig. 2B-2C) for modulating light used for scanning.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use microlens array for coupling lights as disclosed by Tsukamoto et al. with the device of Yeniay in view of QIN et al. in order to provide collimated beam to produce desire angle of scanning light beam (see paragraph [0037]-[0038].

Regarding claim  21, Yeniay in view of QIN et al. discloses the apparatus as in claim 19 and does not state specifically that the modulator is Fresnel  lens
For modulating light using Fresnel lens is well known to one with the ordinary skill in the art.

Regarding claim  22, Yeniay in view of QIN et al. discloses the  apparatus as in claim 1 except at least one of the plurality of optical waveguides is on one substrate and at least another of the plurality of optical waveguides is on a separate substrate.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form one of the plurality of optical waveguides is on one substrate and at least another of the plurality of optical waveguides is on a separate substrate., since it has been held that rearranging parts of an invention involves only routine skill in the art In re Japikse, 86 USPQ 70.

Regarding claim  23-25, Yeniay in view of QIN et al. discloses a system suitable for laser scanning, the system comprising: the apparatus of claim 1, a laser source, wherein the apparatus is configured to receive an input laser beam from the laser source and generate a scanning laser beam (as in Fig. 2).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over by Yeniay (20030123830 A1) in view of QIN et al. (CN106773028) and further in view of Uetsuka  et al. (6549696 B1).

Regarding claim  9, Yeniay in view of QIN et al. discloses the  apparatus as in claim 1 except a beam expander configured to expand the input light beam before the input light beam enters the plurality of optical waveguides.
Uetsuka et al. discloses (see Fig. 30 to Fig. 32(a) a beam expander (22) configured to expand the input light beam before the input light beam enters the plurality of optical waveguides (see column 17, line 25-36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide beam expander as disclosed by Uetsuka et al.  with the device of Yeniay in view of QIN et al. in order to direct beam in an emanating direction (see column 17, line 25-36.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2, 8-16 and 19-25 provisionally rejected on the ground of nonstatutory-type double patenting as being unpatentable over claims 1, 3, 5-13, 15-21 of copending Application No. 16185534. Although the conflicting claims are not identical, they are not patentably distinct from each other because following table shows claims from this application are similar to the claims from parent application. Following is list of claims that are conflicting claims
Claim1 to claim 1, claim 2 to claim 3, claim 8 to claim 5, claim 9 to claim 7, claim 10 to claim 8, claim 11 to claim 9, claim 12 to claim 6, claim 13 to claim 10, claim 14 to claim 11, claim 15 to claim 12, claim 16 to claim 13, claim 19 to claim 15, claim 20 to claim 13, claim 21 to claim 17, claim 22 to claim 18, claim 23 to claim 19, claim 24 to claim 20 and claim 25 to claim 21. 
This is a provisional nonstatutory double patenting rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        August 27, 2022

/Joseph P Martinez/Primary Examiner, Art Unit 2872